 i {1 c-' t t]                                Lq           K'-G        / r:.'K5
                                                                     '7.
                                                                     arc
                                                   c-i:-"rt-\         \*, P                        z
 f)c L*                                                                   F           odEl
                                                                                           oI
                                                                                 ,En +i;
                                                                               9lotr 66t
                                                                                 lsq m-{--r


                                              \i                               ilE;Eeeu


ru,t6                       ,h
                                                                               a\;E$EEE
                                                                                .g=
                                                                                 s
                                                                                 J
                                                                                        TBi
                                                                                         "5   ^V

                                                                                                   {



                                                       C
                                                       t
                                                       4
 r;r+
 ,,..[

 J,J
                                                   {
 rlff
 l'cl
  IF




                                                                                         c
                                                                           r          t--
                                                                                      W#--t
               $.r                                                    -i
                                                                      \ ,,
                                                                                      :L) E
                                                                                          .^ "i-'1
                                                                                             S
               l*l
                                                                  = = *ir+eF,
        :,                                                      olI x 5Hi,  HI;
                                                                4 , .'
  .".=         th!                                              f - |    #, ?h f      ci,q.
         :'    "'\l
         :-    t*(                                                                    'l:ilry;   ,H t:
                                  TF
                                                                A'               Fr   ffi:*l'u/'fh
   ".f-
                                                                ^EL 3
                                                                    o 4;irr
               18,
                                  .J
         -     I,.l
         r.i rt,            tr:   -{ !0
                            ;i rfl nl                                   i5,
                                                                                                       il):i
   iil*         rt^t
                            )':ff "l
                            ut "uE
                                                                      rii
                                                                      n               XR"
                                                                                      =:i
                                                                                      aE               t";
                                                                                                       i"
   ;rI:            '1,      r.."iF
                            hrrn u
                                                                      6               oi               }ri
    *,;            l5r            (:l
                            -l -l
          r"                ClrO
                             rt ;g Ul
     *Eii.l'
      -tf
                             (r   1;r    rn
                   llt       er-{z
     *:=; ili                {:          t3
                             I,;qm
                             3r:f, ro
        ::: ill              cr$
        "'[i;'ri
        - -, r{i                   ffi
         ,,.:,. rl
              ll
         "':.. ",
                I
         -';., ['J
         i;1.';ni
                      ia,
                      lx!




-,- -a
             '(/
